DETAILED ACTION
	The Amendment filed on 11/15/2022 has been entered. Claim(s) 7, 9, and 15 has/have been amended, and claim(s) 16-20 has/have been withdrawn. Therefore, claims 1-20 are now pending in the application.

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, 10, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (U.S. Patent No. 8,881,478).
As per claim 1, Gray et al. teaches an inter-column anchor (figure 3) comprising: a header anchor (at 110; figure 3) comprising: a flange (120) configured to abut an upper surface of a header (figure 3); and a tension adjustment element (124); a foundation anchor (at 118) configured to engage a hole (hole into which 118 extends) in a foundation (112); and a tension wire (24) configured to engage the header anchor and the foundation anchor (figure 3), wherein the inter-column anchor is configured to apply a downward force to the header above a column to resist a lift to a roof overhang from an updraft (it is understood that the inter-column anchor is capable of being configured to apply a downward force to the header above a column to resist a lift to a roof overhang from an updraft).
As per claim 2, Gray et al. teaches the foundation anchor comprises an expanding concrete anchor (it is understood that the foundation anchor is capable of functioning as an expanding concrete anchor).
As per claim 6, Gray et al. teaches the header anchor is affixed to the tension wire via a stud-end sleeve grip (1).
As per claim 7, Gray et al. teaches the foundation anchor is affixed to the tension wire via a second stud-end sleeve grip (coupler 117; it is understood that the coupler is capable of functioning as a stud-end sleeve grip).
As per claim 9, Gray et al. teaches a kit (figure 3) comprising: a header anchor (at 110; figure 3); a foundation anchor (at 118) configured to engage a hole (hole into which 118 extends) in a foundation (112); and a tension wire (24) configured to engage the header anchor and the foundation anchor (figure 3), wherein the kit is configured to be installed with the tension wire disposed inside a column disposed between a header and the foundation, to apply a compressive force to the column (it is understood that the tension wire is capable of being configured to be installed with the tension wire disposed inside a column disposed between a header and the foundation, to apply a compressive force to the column).
As per claim 10, Gray et al. teaches the foundation anchor comprises an expanding concrete anchor (it is understood that the foundation anchor is capable of functioning as an expanding concrete anchor).
As per claim 15, Gray et al. teaches a concrete adhesive for securing the foundation anchor into the foundation (it is understood that the foundation 112 is concrete and concrete inherently contains an adhesive, therefore the limitation is met).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 8,881,478).
As per claims 3 and 11, Gray et al. teaches the foundation anchor comprises: a sleeve (coupler 117); and a bolt (anchor bolt 118) configured to engage the sleeve (figure 3).
Gray et al. fails to disclose the sleeve is internally threaded. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupler internally threaded in order to better catch the threads of the anchor bolt. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sleeve of Gray et al. to be internally threaded, in order to facilitate adjustment of the tension in the rod to provide the desired resistance force.
As per claim 12, Grey et al. fails to disclose a second foundation anchor comprising an expanding concrete anchor.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate second foundation anchor comprising an expanding concrete anchor, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include a duplicate second foundation anchor comprising an expanding concrete anchor, in order to double the support for providing a higher level of tension.
	
Claim(s) 4, 5, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 8,881,478) in view of Jeon (KR 102033150) with Espacenet translation.
As per claims 4 and 13, Gray et al. fails to disclose a tension wire length adjuster.
Jeon discloses an earthquake-resistant reinforcement (paragraph 002) including a tension wire length adjuster (330; paragraph 0064).
Therefore, from the teaching of Jeon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Gray et al. to include a tension wire length adjuster, as taught by Jeon, in order to adjust the length of the rod as needed per the dimension of the structure to facilitate assembly.
As per claims 5 and 14, Gray et al. fails to disclose the foundation anchor comprises a tension adjustment element.
Jeon discloses an earthquake-resistant reinforcement (paragraph 002) including a tension adjustment element (330; paragraph 0064).
Therefore, from the teaching of Jeon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Gray et al. to include a tension adjustment element, as taught by Jeon, in order to adjust the tension of the rod as needed per the dimension of the structure to facilitate assembly.

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (U.S. Patent No. 8,881,478) in view of Frye (U.S. Patent No. 5,355,640).
As per claim 8, Gray et al. fails to disclose the foundation anchor is affixed to the tension wire via an eye loop.
Frye discloses an anchor system (title) wherein the foundation anchor is affixed to the tension wire via an eye loop (26).
Therefore, from the teaching of Frye, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchor assembly of Gray et al. such that the foundation anchor is affixed to the tension wire via an eye loop, as taught by Frye, in order to quickly attach the tension element to the loop to facilitate assembly.

Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant’s argument that the “disclosures of Gray are completely silent as it pertains to the specific necessities of column installation … [b]y comparison, columns are hollow and enclosed before installation, and are generally installed in locations where the foundation and overhang are already in place …[and i]t is not possible, in such applications, to install a tie rod in the foundation, then place the column; the overhang prevents the column from being lowered over the installed tie rod”. However, such arguments are drawn to the process of installation, whereas the claims are drawn to an anchor apparatus. Therefore, the prior art only needs to show the structural limitations of the final product. Furthermore, a column is not being positively claimed and a wall element such as that in Gray et al. is also hollow and capable of functioning as a column.
In addition, the applicant provides the argument that “[t]he use of a tension wire allows the foundation anchor to be installed, the tension wire to be connected to the foundation anchor, and then fed through the column before the column is placed…[t]he column may then be put into position between the foundation anchor location and the header anchor location in the overhang… [b]ecause there is no wall structure, there may be clearance to allow the column to be positioned before tensioning, and tensioning is possible through an otherwise enclosed location in the overhang… [s]uch installation is generally not possible with a rigid tie rod”. However again, the arguments are with regards to the process of installation. Furthermore, the term “wire” is defined as: a slender, stringlike piece or filament of relatively rigid or flexible metal, usually circular in section (https://www.dictionary.com/browse/wire). The claim is silent as to the degree of flexibility or elasticity of such tension wire. Therefore, since Gray et al. reads on the structural elements of the claim, the limitations are met. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635